[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT OF DEFENDANT CITY OF NEW HAVEN
The plaintiff brings this action claiming injuries sustained in a motor vehicle accident involving a City of New Haven Fire Department ambulance, operated by the plaintiff, and a motor vehicle operated by the defendant Gilbesto Martinez ("Martinez") that was owned by the defendant Vicente Sampedro ("Sampedro"). The plaintiff, a New Haven firefighter, is alleged to have been operating the ambulance within the scope of his employment at the time of the accident. Also named as a defendant is the City of New Haven ("City"). Wadley alleges that the City, which is self-insured, is obligated to provide uninsured motorist coverage for its employees while they are using city-owned vehicles. The City has moved for summary judgment on the ground that there are no genuine issues of material fact, and that it is entitled to judgment as a matter of law because it is not required to provide such coverage. Wadley does not oppose the City's motion.
"[A] municipality that is a self-insurer, pursuant to §§ 14-129 and38a-371 (c), is not required to provide underinsured motorist benefits for the [municipal fire department] emergency vehicle" while it is operated on public highways. Willoughby v. City of New Haven, 254 Conn. 404,407, 757 A.2d 1083 (2000). Because there is no dispute that the City is self-insured, or that, at the time of the accident, Wadley was operating a City owned emergency vehicle on a public highway, the City is not required, as a matter of law, to provide uninsured motorist coverage to Wadley.
Accordingly, the City's motion for summary judgment is granted.
G. Levine, J.